DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cromme (US2020/0072159 A1).

Regarding to Claim 1, Cromme teaches a piston for an internal combustion engine, comprising:
a piston crown having an outer surface (Paragraph 9);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Paragraph 9, Paragraph 41 indicate the sealing layer would provide the thermal insulating function);
the heat management coating including a base layer and a functional layer (Paragraph 12 teaches an embodiment would be sued with two layer, so the lower layer can be considered as a base layer and the upper layer can be considered as a functional layer);

the base layer having a base layer matrix including a first polysilazane (Paragraph 12);
the functional layer having a functional layer matrix including a second polysilazane (Paragraph 12); and
wherein the second polysilazane is different from the first polysilazane (Paragraph 12).

Regarding to Claim 2, Cromme teaches the piston, wherein one of the first polysilazane and the second polysilazane is an inorganic polysilazane and the other of the first polysilazane and the second polysilazane is an organic polysilazane (Paragraph 12).

Regarding to Claim 4, Cromme teaches the piston, wherein the base layer has a base layer thickness, measured at a right angler to the outer surface of the piston crown, of 0.2 micrometer to 2 micrometer (Paragraph 30).

Regarding to Claim 5, Cromme teaches the piston, wherein the functional layer has a functional layer thickness, measured at a right angle to the outer surface of the piston crown, of 50 micrometers to 100 micrometers (Paragraph 30).



Regarding to Claim 7, Cromme teaches the piston, wherein:
the plurality of hollow particles are structured as a plurality of hollow spheres; and the plurality of hollow particles include glass (Paragraph 32).

Regarding to Claim 8, Cromme teaches the piston, wherein the functional layer further includes a plurality of metal flakes embedded in the functional layer matrix in the manner of a filler (Paragraphs 32-34).

Regarding to Claim 9, Cromme teaches the piston, wherein the functional layer further includes mica embedded in the functional layer matrix in the manner of a filler (Paragraphs 32-34).

Regarding to Claim 15, Cromme teaches an internal combustion engine, comprising:
a cylinder (Abstract, since it is a piston for an internal combustion engine, it would be known that there is a cylinder for the system);
the piston according to claim 1;
wherein the piston is guided movably within the cylinder in a stroke direction (Abstract); and


Regarding to Claim 16, Cromme teaches the piston, wherein the piston crown is composed of a piston material that includes at least one of an aluminum alloy and an iron alloy (Abstract).

Regarding to Claim 17, Cromme teaches the piston, wherein the base layer thickness is 0.2 micrometer to 0.6 micrometer (Paragraph 30).

Regarding to Claim 18, Cromme teaches the piston, wherein the functional layer thickness is 50 micrometers to 70 micrometers (Paragraph 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US2018/0094603 A1) in view of Cromme (US2020/0072159 A1).

Regarding to Claim 3, Taguchi teaches a piston for an internal combustion engine, comprising:
a piston having an outer surface (Fig. 1, Part 10, Part 10a);
a heat management coating disposed on at least a region of the outer surface of the piston crown (Fig. 1, Part 40 area, Paragraph 46);
the heat management coating including a base layer (Fig. 2, Part 43 area);
the base layer including at least one of (i) nickel and (ii) silicon dioxide filled with a plurality of aluminum flakes (Paragraph 58 teaches Part 43 can made by aluminum, Paragraph 59 teaches Part 43 is a flake area, and further teaches the flake area can be filled with silicon dioxide).

Taguchi fails to explicitly disclose, but Cromme teaches a piston, comprising:
the heat management coating including a base layer and a functional layer;

the functional layer having a functional layer matrix including an organic polysilazane [Cromme teaches a heat management coating especially good for an aluminum-alloy piston (Cromme, Paragraph 9, Paragraph 10, Paragraph 41) can comprises a two layer coating (Cromme, Paragraph 12) and the upper coating is an organic polysilazane (Cromme, Paragraph 12) to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).  When applying the teachings of Cromme to Taguchi, since Taguchi teaches a layer comprises aluminum alloy (Taguchi, Paragraph 46), one with ordinary skill in the art would considered to add a polysilazane layer on the aluminum-alloy layer to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).  And under this circumstance, the aluminum-alloy layer would be the base layer, and the polysilazane layer would be the functional layer.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi to incorporate the teachings of Cromme to add a polysilazane layer on the aluminum-alloy layer in order to prevent the coating from being saturated with fuel and have an excellent adhesion (Cromme, Paragraph 39, 40).

Regarding to Claim 20, Taguchi in view of Cromme teaches an internal combustion engine, comprising:
a cylinder (Taguchi, Fig. 1);

wherein the piston is guided movably within the cylinder in a stroke direction; and
wherein the outer surface of the piston, together with the cylinder, partly bounds a combustion chamber (Taguchi, Fig. 1, since Paragraph 22 teaches the reference is applied to an internal combustion engine, it would be known by one of ordinary skill in the art that the piston would operate as the limitations reflected).

Claims 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cromme (US2020/0072159 A1) in view of Taguchi (US2018/0094603 A1).

Regarding to Claim 10, Cromme fails to explicitly disclose, but Taguchi teaches a piston, wherein the heat management coating further includes an outer layer disposed on the functional layer facing away from the piston crown [Taguchi teaches a piston have a heat management coating (Taguchi, Fig. 1, Fig. 2, Part 41 and Part 42) and further includes an outer layer (Fig. 2, Part 43) on the functional layer (Fig. 2, considering Part 42 is the functional layer under the broadest reasonable interpretation) to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cromme to incorporate the teachings of Taguchi to add an outer layer on the functional layer in order to ensure the high heat insulating properties of the heat management coating (Taguchi, Paragraph 10).

Regarding to Claim 11, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer includes an inorganic polysilazane (Taguchi, Paragraph 207 teaches the outer layer can made by polysilazane which is an inorganic compound based on the manufacturing).

Regarding to Claim 12, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer includes a metal (Taguchi, Paragraph 58).

Regarding to Claim 13, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer has an outer layer thickness, measured at a right angle to the outer surface of the piston crown, of 5 micrometers to 10 micrometers (Taguchi, Paragraph 20, since the reference teaches the thickness of Part 43 is 10 micrometer, which would on the range of the limitations under the broadest reasonable interpretation).

Regarding to Claim 14, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer at least one of (i) is pore-free and (ii) has closed pores, such that the outer layer covers the functional layer in an essentially gas-impermeable manner (Taguchi, Paragraph 14).

Regarding to Claim 19, Cromme in view of Taguchi teaches the modified piston, wherein the outer layer is thermally stable up to at least 650 ˚C (Taguchi, Paragraph 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.